Citation Nr: 1700808	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  14-34 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to dependency and indemnity compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1318.

2.  Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from August 1958 to April 1979.  He died in August 2012; the appellant is his widow.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Milwaukee Wisconsin VA Pension Center, which, in pertinent part, denied service connection for the cause of the Veteran's death and entitlement to DIC under 38 U.S.C.A. § 1318.  The claims file was subsequently transferred to the Regional Office (RO) in Nashville, Tennessee.

The Board observes that in the appellant's substantive appeal (VA Form 9) received in October 2014, she requested a Board videoconference hearing.  In correspondence received in November 2011, the appellant stated that she wanted to withdraw her request for a hearing.  In light of the forgoing, the hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2016).

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran died in August 2012.  He was not a prisoner of war, and at the time of his death, he was not in receipt of compensation at the 100 percent rate due to service-connected disabilities for a period of at least 5 years immediately after his discharge from active service or for 10 years or more prior to his death.  


CONCLUSION OF LAW

The criteria for DIC benefits pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist


Regarding the issue of entitlement to DIC benefits under 38 U.S.C.A. § 1318, the pertinent facts are not in dispute, and the appellant's claim is being denied solely due to lack of entitlement under the law, as discussed below.  Therefore, there is no additional information or evidence that could be obtained to substantiate the claim, and discussion regarding the duties to notify and assist is not applicable.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

Legal Criteria and Analysis

DIC under 38 U.S.C.A. § 1318 is payable to the surviving spouse of a deceased Veteran if the Veteran was in receipt of, or entitled to receive, compensation for a service-connected disability that was (1) rated totally disabling for a continuous period of 10 or more years immediately preceding death; (2) rated as totally disabling continuously since the Veteran's release from active duty and for at least 5 years immediately preceding death; or (3) rated totally disabling for a continuous period of not less than one year immediately preceding death if the Veteran was a former prisoner of war who died after September 30, 1999. 38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

The facts in this case are not in dispute.  The Veteran was not an ex-POW.  Although the Veteran's combined disability rating was 100 percent when he died in August 2012, he had received compensation for disability rated totally disabling for less than 10 years prior to his death, and had not been continuously rated totally disabled since his discharge from service in April 1979.  Thus, the legal criteria for DIC under 38 U.S.C.A. § 1318 are not met, and the appellant's claim for this benefit must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 

In light of the foregoing, entitlement to DIC under 38 U.S.C.A. § 1318 is not warranted.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  Where the law is dispositive in a case, entitlement to the VA benefits sought must be denied due to the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Board is sympathetic to the appellant's claim; however, the Board is without authority to grant the claim on an equitable basis and is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104 (West 2014).


ORDER

Entitlement to dependency and indemnity compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1318 is denied.


REMAND

The Board finds that additional development is required prior to adjudicating the claim of entitlement to service connection for the cause of the Veteran's death.  

The appellant asserts that the conditions that caused the Veteran's death are due to exposure to Agent Orange during military service.  A review of the Veteran's death certificate reveals that the immediate cause of death was multisystem organ failure and acute myelogenous leukemia, with chronic obstructive pulmonary disease (COPD) as a contributing cause.  

In a statement dated in November 2011 from the Veteran's treating physician, he opined that the underlying myelodysplasia, which converted to the Veteran's myelogenous leukemia, was most likely due to exposure to Agent Orange during service.  See VMBS Medical Treatment Non-Government Facility received 12/23/2011.  However, he did not provide a rationale to support his finding.  Nieves-Rodriguez v. Peake, 22 Vet App 295  (2008).  Thus, the opinion is inadequate for adjudication purposes.

A VA medical opinion was obtained in June 2013.  The examiner determined that there was insufficient medical literature to show a link between Agent Orange and acute myelogenous leukemia.  She noted that Agent Orange is not listed as a cause of acute myelogenous leukemia on the list of risk factor on the Mayo Clinic website.  Therefore, it is less likely as not that acute myelogenous leukemia is associated with Agent Orange exposure in causing death materially or substantially.  However, the examiner did not consider the Veteran's treating physician's finding that the underlying myelodysplasia that caused the acute myelogenous leukemia was due to Agent Orange exposure.

An addendum opinion from the VA examiner was obtained in August 2013.  She determined that the appellant's history of smoking was a far more significant risk factor for developing a malignancy than would be a brief, potential exposure to Agent Orange or to any other toxins.  However, the examiner failed to provide an opinion as to whether the conditions that caused and/or contributed to the Veteran's death was related to military service or caused or aggravated by a service-connected disability.  As such, the opinion is not sufficient to determine the appellant's cause of death claim.

A final VA medical opinion was obtained in August 2014.  The examiner determined that it was less likely as not that the Veteran's service-connected conditions or the medications used to treat his conditions caused or contributed to the Veteran's death.  In support his finding, the examiner noted that the Veteran died from multisystem organ failure.  Review of the records indicated that this was most likely due to sepsis.  The Veteran was susceptible to sepsis due to having acute myelogenous leukemia and/or the medication used to treat acute myelogenous leukemia.  No evidence in the record was found that showed that the Veteran's other service-connected conditions caused or substantially contributed to his death.  However, the opinion again failed to provide an opinion as to whether the conditions that caused and/or contributed to the Veteran's death are related to military service or caused or aggravated by a service-connected disability.  As such, the opinion is not sufficient to determine the appellant's cause of death claim.

In light of the forgoing, a remand is necessary to obtain an opinion as to whether the disabilities that caused the Veteran's death are related to military service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the claims file to an appropriate VA medical provider who has not previously provided an opinion, to obtain an addendum opinion.  The claims file, including this remand must be reviewed and such review should be noted in the opinion.  

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the conditions that caused or contributed to the Veteran's death (multisystem organ failure, acute myelogenous leukemia, and chronic obstructive pulmonary) had there onset during military service or are otherwise related to such service, to include exposure to Agent Orange.  If not, is it at least as likely as not that any such conditions were proximately due to a service-connected disability (cerebrovascular accident, peripheral vascular disease of the lower extremities, coronary artery disease, type II diabetes mellitus, peripheral neuropathy of the left upper and lower extremities, paralysis of the right upper and lower extremities, bilateral hearing loss, and erectile dysfunction)?  If not, is it at least as likely as not that any such conditions had been permanently worsened by a service-connected disability?  If aggravation is found, please identify a baseline level of disability prior to such aggravation.

The examiner should be advised that exposure to Agent Orange is conceded.

The examiner must provide a complete rationale for all opinions and conclusions reached.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

In rendering the opinion, the examiner must discuss the private physician's opinion of record suggesting that myelodysplasia, the underlying cause of the Veteran's acute myelogenous leukemia, was most likely due to exposure to Agent Orange.

Additionally, the examiner should review and discuss the articles regarding multisystem organ failure provided by the appellant.

2.  If the benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


